Citation Nr: 0529463	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-08 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition, to include major depression; and, if so, whether 
service connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In October 1999, the Board 
remanded this case in order to address due process concerns, 
and in particular to clarify whether the veteran sought a 
personal hearing and, if so, the nature thereof.  In April 
2000, the Board rendered the most recent decision on the 
veteran's claim of entitlement to service connection for a 
nervous disorder, to include major depression and PTSD.  By 
an October 2005 Board decision, the April 2000 Board decision 
was vacated.   

The Board notes that the question of service connection for a 
nervous disorder was first denied by the RO in August 1971.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
within the statutory one-year period for such action.  In 
July 1995, the RO again denied his claim for service 
connection for a nervous disorder, on the basis that new and 
material evidence had not been received that would support 
the reopening of the previously denied claim.  The current 
claim, adjudicated by the RO in July 1997, had been 
characterized as encompassing a broader range of concerns 
than was adjudicated by VA previously, namely service 
connection for a nervous condition recently claimed as PTSD 
and manic depression; and, accordingly, not subject to the 
laws and regulations that pertain to claims that have been 
previously denied.  However, during the pendency of the 
appeal, specifically in May 1999, the veteran stated on a VA 
Form 9 that he was not appealing any issues other than 
service connection for major depression (also claimed as 
manic depression and a nervous condition).  Therefore, the 
issue will be adjudicated as indicated on the first page of 
this decision. 

In June 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

On a February 1998 Statement in Support of Claim, the veteran 
advised that he wished to open a claim for gunshot wound 
inflicted as a result of major depression.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A request to reopen the claim for service connection for 
a nervous condition was denied by a July 1995 rating decision 
that was not appealed.

2.  Some evidence submitted subsequent to the July 1995 
rating decision is not cumulative of evidence previously of 
record, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's psychiatric disorder, to include major 
depression, is related to active service.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied the veteran's 
request to reopen a claim for service connection for a 
nervous condition, is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence have been submitted, and the 
claim of entitlement to service connection for a nervous 
condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  Resolving all reasonable doubt in the veteran's favor, 
major depression was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA, including the 
failure of VA to schedule the veteran for a local hearing, 
should not be considered prejudicial.  

II.	New and Material Evidence

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The July 1995 rating decision advised the veteran that in 
order to reopen the claim for service connection for a 
nervous condition, the veteran must submit evidence showing 
he has a nervous condition other than his emotionally 
unstable personality.  In support of his claim, the veteran 
has submitted numerous medical records.  Of particular 
importance is an August 1998 VA medical record which states 
that the veteran was being treated for major depression and 
that it appeared that the veteran was misdiagnosed and 
inappropriately treated for his major depression in the 
service.  

This medical evidence was not previously of record, and it 
bears directly and substantially upon the specific matter 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
of entitlement to service connection for a nervous disorder 
is reopened.

III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with major depression.  Thus, 
medical evidence of a current disability is shown by the 
evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of depression during service.  On the clinical 
examination for separation from service, the veteran's 
psychiatric health was evaluated as normal.  However, the 
physician's summary on the October 1968 Report of Medical 
History and the notes on the October 1968 Report of Medical 
examination indicate, "Depression and excessive worrying 
since childhood, no therapy required, non-disabling." And 
"Gunshot wound left axilla in 1968, hospitalized 28 days 
with good recovery, no comp, no seq."  The clinical record 
of the veteran's hospitalization from July 9 to August 2, 
1968 indicates that the veteran was noted on two separate 
occasions to become severely emotionally disturbed and that a 
psychiatric consultation was obtained.  It was the opinion of 
the psychiatrist that the veteran had an emotionally unstable 
personality, and he was placed on Thorazine.  In November 
1968, the veteran complained of nervousness and was 
prescribed Librium.  In addition, an undated service medical 
record indicates that the veteran, as a prisoner, was brought 
in because of disorientation and emotional instability and 
was diagnosed with a psychiatric disorder (personality).     

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on entrance medical examination.  38 U.S.C.A. § 1111.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  

The Board has carefully reviewed the entire record, including 
the veteran's service medical records.  The veteran's 
enlistment medical examination report and report of medical 
history, both dated in June 1967, document normal clinical 
findings for the psychiatric system and affirmative denials 
by the veteran that he ever had any "depression or excessive 
worry" or "nervous trouble of any sort".

Because no pre-existing psychiatric problem was documented in 
the enlistment medical examination report, the Board finds 
that the presumption of soundness attaches with respect to 
the psychiatric disorder now claimed.  Thus, the burden is on 
VA to rebut the presumption by clear and unmistakable 
evidence that the disorder now claimed was both pre-existing 
and not aggravated by service.  

The Board concludes there is no clear and unmistakable 
evidence of record to rebut that presumption.  The only 
evidence in the record that suggests that the veteran's 
current depression pre-existed his military service were the 
physician's comments on the separation Medical Examination 
Report and Report of Medical History.  The evidence that 
suggests he did not, in fact, have depression before service 
consists of the veteran's enlistment examination.  Given the 
contrary evidence, the Board cannot clearly and unmistakably 
conclude that the veteran entered service with preexisting 
psychiatric pathology.

Since the presumption of soundness has not been rebutted, the 
question of aggravation is now irrelevant.  Direct service 
connection can be established by showing that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

As noted briefly above, in support of his claim, the veteran 
submitted VA medical records of Dr. KI, his treating VA 
physician.  In February 1998, Dr. KI wrote, "[The veteran] 
brought a collection of papers regarding his medical and 
psychiatric treatment he received while on active duty.  He 
has inflicted a gunshot wound to his [left] shoulder or chest 
area.  He cannot remember the details now, but he had done 
this as a suicide attempt because he was depressed.  He 
reported that he had always experienced severe depression 
from time to time.  He was a worrier as reported in the 
military records he showed us, and this contributed to his 
ulcers."  

In August 1998, Dr. KI wrote, "[The veteran] brought a 
number of copies of his medical records while he was on 
active duty which demonstrated that his self-inflicted 
gunshot wound was a suicide attempt.  He informed me that he 
had suffered from a depression for many years but was never 
treated while in the service.  He is presently being treated 
for a major depression and has responded very well to the 
medications.  It appears that he was mis-diagnosed and 
inappropriately treated for his major depression in the 
service."

In October 2001, Dr. KI wrote, "[The veteran] brought a copy 
of his medical records while he was on active duty in the 
military.  The information included and his present emotional 
state strongly suggest[s] that his self-inflected gunshot 
wound was a suicide attempt.  He reported that he was 
depressed for a long time while in the service but he was 
reluctant to get treatment.  He is presently being treated 
for his depression and has responded fairly well.   It is 
very likely that he was misdiagnosed in the service."

A VA examination was conducted in February 1999.  The veteran 
reported that while in the military he felt that he was 
depressed and that he suffered from a self-inflicted gunshot 
wound which allegedly was a failed suicide attempt because 
his wife grabbed the gun.  The veteran reported that since 
that day, he had suffered from depression, anger, no energy, 
feelings of worthlessness, decreased concentration, and 
frequent suicidal thoughts.

The VA examiner noted, "Concerning major depression, the 
[veteran] does endorse symptoms of major depression at this 
time.  However, it is difficult to tell at this time whether 
the diagnosis over 30 years ago was correct or not.  The 
[veteran's] problem has also had a component of substance 
abuse over the last year and it is difficult to tell what 
effect this has had."

A second VA examination was conducted in June 2001.  The 
veteran reported that his depression had been ongoing since 
he was in the military and that it did not start until about 
a year and half into the military.  The VA examiner noted the 
discrepancy in the veteran's story of his alleged suicide 
attempt in the service and the record of the wife's report of 
the incident.  The VA examiner stated, "To address the 
questions put forth for the compensation and pension exam, it 
is extremely difficult to state that the veteran's current 
depression had its inception during his active service.  
There is a history of drug use.  There is also a significant 
legal history which is consistent with axis II traits of 
antisocial personality disorder.  [I have] reviewed his files 
from the period of time and cannot definitively say that the 
major depression did or did not start in the military.  The 
[veteran] denies substance abuse at the time he was in the 
military.  [It appears] that there were relational problems 
with the wife, but there were significant social stressors of 
being away from the home for extended periods of time."  The 
examiner diagnosed the veteran with major depression and 
antisocial personality traits.

There are no opinions of record which directly contradict the 
opinion of Dr. KI.  Neither of the VA examiners at the two VA 
examinations in 1999 or 2001 opined that there was no 
relationship between the veteran's military service and his 
current depression or that the veteran was correctly 
diagnosed in service with a personality disorder.  In fact, 
the 1999 VA examiner stated that it was difficult to tell 
whether the diagnosis over 30 years ago was correct or not, 
and the 2001 VA examiner stated that she could not 
definitively say that the major depression did or did not 
start in the military.

After reviewing the record, the Board finds that the evidence 
is at least in equipoise and as such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102. Therefore, 
based on the foregoing, the Board concludes that the 
veteran's nervous disorder (diagnosed as major depression) 
was incurred during his period of active duty.  Thus, service 
connection for major depression is warranted.


ORDER

New and material evidence having been received; the veteran's 
claim for service connection for a nervous condition is 
reopened.

Entitlement to service connection for major depression is 
granted.


	
                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


